Citation Nr: 0216387	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  00-24 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
right ankle sprains, from October 1, 1999, through July 30, 
2000, and a rating in excess of 10 percent for the same 
disability from July 31, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran retired from active military service in September 
1999, after more than 20 years of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO), which granted service connection for 
residuals of right ankle sprains, with a noncompensable 
rating effective from October 1, 1999.  By rating decision 
dated in September 2001, the RO granted the current rating of 
10 percent for the veteran's right ankle disability, 
effective from July 31, 2000.

The veteran testified at a Travel Board Hearing that was 
chaired by the undersigned in Seattle, Washington, in July 
2002.  A copy of the transcript of that hearing has been made 
part of his record, which currently consists of two claims 
folders.

Insofar as the appeal of this issue arises from an initial 
rating of zero percent assigned upon awarding service 
connection for a right ankle disability, the entire body of 
evidence is for equal consideration.  This essentially means 
that, consistent with the facts found, the rating assigned 
for this disability may be higher or lower for segments of 
the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Accordingly, the Board 
has re-characterized the issue on appeal as shown on the 
first page of this decision, and has considered, as the RO 
certainly did, and as will be demonstrated in the "Reasons 
and Bases" section of the present decision, the potential 
for staged ratings in this case.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The inservice findings of degenerative joint disease of 
the right ankle were rebutted by post-service findings 
showing no such disease.

3.  Prior to July 30, 2000, the veteran's right ankle had 
full range of motion and no evidence of any ankylosis or 
other objective signs of dysfunction.

4.  Since July 31, 2000, the veteran's right ankle has had no 
more than slight limitation of motion, with subjective 
complaints of pain and no evidence of any degree of 
ankylosis.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable rating 
for residuals of right ankle sprains, from October 1, 1999, 
through July 30, 2000, and a rating in excess of 10 percent 
for the same disability from July 31, 2000, have not been 
met.  
38 U.S.C.A. § 1155 (West 1991 and West Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic 
Codes 5003, 5010, 5270, 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002), and is applicable to the claims on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is also 
noted, at the outset, that the final rule implementing the 
VCAA, which is also applicable to this appeal, was published 
on August 29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)(2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the present appeal.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2002); 38 C.F.R. § 
3.159 (2002); see also the recent decision of Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and its 
implementing regulation, 38 C.F.R. § 3.159, clearly require 
the Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the Secretary).  See also Charles v. 
Principi, No. 01-1536 (U.S. Vet. App. Oct. 3, 2002).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants, and has kept the veteran informed of its actions 
to develop the record, of the need for him to submit specific 
types of competent evidence that will substantiate his claim 
for ratings higher than those assigned, and of the specific 
reasons for denying his claim.  For instance, it is noted 
that, in rating decisions dated in October 1999, October 
2000, and September 2001, as well as in the October 2000 
Statement of the Case and the May 2002 Supplemental Statement 
of the Case, the RO informed the veteran of the evidence 
necessary to substantiate his claim for increased ratings for 
his service-connected residuals of right ankle sprains, and 
of the applicable laws and regulations.  In February 2001, 
the RO specifically advised the veteran of the enactment of 
the VCAA, of VA's redefined duties to assist and notify 
claimants, and of the evidence that was necessary in order 
for VA to grant the additional benefits he seeks on appeal.  
The RO also informed the veteran that it would provide 
assistance in obtaining identified records, but that it 
remained his duty to provide enough information to obtain the 
additional records and to make sure that the records were 
received by VA.  The veteran was further advised thereby of 
the need for him to submit any such additional evidence 
within specified timeframes, and was invited to contact VA if 
he had any questions.  In a May 2002 letter, the RO reminded 
the veteran once again of the enactment of the VCAA, and 
informed him of the specific additional evidence that had 
been secured, of the additional action that he needed to take 
to complete his claim, and of the additional steps that VA 
would take in his behalf.  He was again thereby advised of 
the need for him to submit any such additional evidence 
within specified timeframes, and invited to contact VA if he 
had any questions.

VA has complied with its redefined duties to assist and 
notify in the present case also by securing all pertinent 
records identified by the veteran, obtaining two VA medical 
examinations to ascertain the severity of the service-
connected right ankle disability, and by keeping the veteran 
apprised, by letters such as those dated in June and August 
2002, respectively, of the scheduling of his Travel Board 
Hearing and of the fact that his appeal was being certified 
for the Board's appellate review.

The veteran has not provided any additional information or 
evidence, nor identified any additional pertinent evidence 
that may be available but not yet part of the record.  Thus, 
no additional assistance to the veteran regarding the matter 
on appeal is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background and legal analysis

A review of the veteran's service medical records reveals 
several instances of treatment for right ankle pain:  In May 
1987, the veteran complained of a "right leg problem," but 
he had normal gait, no swelling or erythema, but some 
tenderness over the anterior-medial distal half of the right 
tibia.  X-Rays, however, were interpreted as within normal 
limits, and the assessment was listed as shin splints, rule 
out stress fracture.  In June 1987, it was noted that the 
veteran was still symptomatic, but that a bone scan had been 
negative for stress fracture, although it did show increased 
uptake in both ankles and feet.  A June 1988 service medical 
record indicates that the veteran was being followed up for 
degenerative joint disease of the right ankle.  He had mild 
symptoms, with exercise, and some tenderness over the talo-
fibular ligament, but full range of motion.  The impression 
was listed as mild degenerative joint disease of the right 
ankle.  In January 1989, the veteran twisted his right ankle 
while playing basketball over the weekend, and in October 
1989 it was noted that an X-Ray showed mild degenerative 
joint disease of the right ankle.  In June 1996, the veteran 
was seen in consultation due to complaints of paresthesia of 
the right lower extremity and it was noted at that time that 
he had a full range of motion of the right ankle.  The 
veteran's report of medical examination for separation 
purposes refers the reader to a VA medical examination that 
was conducted in May 1999 (i.e., while the veteran was still 
on active duty), to be discussed in the following paragraph.

On VA medical examination in May 1999, the veteran gave a 
history of right tibia/fibula stress fractures, which 
happened while running during service.  The veteran said that 
he was now walking and that, if he walked long distances 
fast, he would get some discomfort.  However, it was noted 
that "at rest it gives him no problems at this time."  On 
physical examination, dorsiflexion was accomplished to 20 
degrees, plantar flexion to 45 degrees, eversion to 9 
degrees, and inversion to 40 degrees.  There was no mention 
of laxity or instability in the ankle, and it was noted that 
the veteran was able to raise himself on his toes and heels, 
although squatting was slightly difficult, especially on the 
right side.  The pertinent diagnosis was listed as follows:

Right tibia/fibula stress fractures.  
They are healed at this time.  They are 
nontender.

The earliest post-service record showing complaints of 
problems with the right ankle is contained in a VA outpatient 
record dated on March 9, 2001, revealing complaints of pain 
in the medial right distal tibia for the past 10 days, which 
was worse on standing or weight-bearing on the right foot.  
It was noted that the veteran had been working out on a 
treadmill three to five days a week for two months.  
Examination of the right ankle revealed no swelling or 
bruising, and no pain with forceful range of motion testing.  
There was localized pain to palpation on the medial aspect of 
the distal tibia above the malleolus.  The assessment was 
listed as right ankle pain, possible stress fracture, but it 
was thereafter noted that an X-Ray of the right ankle had not 
shown any fracture, and that a bone scan was being scheduled.  
Seven days later, it was noted that a bone scan of the 
veteran's right ankle had been normal as well.  Several days 
later, still in March 2001, it was noted that the veteran 
still complained of right ankle pain in the medial aspect, 
but that range of motion testing elicited no pain.  The 
assessment was listed as right ankle pain, of unknown 
etiology and a normal bone scan.

In June 2001, the veteran was again seen for follow-up of his 
right ankle pain, which he indicated had worsened since he 
had begun walking four miles daily on a treadmill.  Physical 
examination of the right ankle revealed normal range of 
motion without pain, no swelling, and stability, without pain 
on inversion and eversion.  A drawer test was negative.  The 
assessment was right ankle pain due to overuse syndrome.

On VA re-examination in August 2001, the veteran complained 
of intermittent pain and swelling in his right foot.  He 
indicated that on a good day he experienced pain at a level 
of 1 on a scale of 0 to 5, with 5 being the worst, and that 
during flare-ups he experienced pain at a level of 4.  He 
stated that he experienced these problems approximately eight 
times monthly, that precipitating factors were increased 
walking, especially walking on uneven surfaces, and that 
elevation, heat, and compression, along with medication, 
reduced the pain.  He indicated that he did not use a cane, 
crutches, braces, or corrective shoes.  He reported that 
there had been no surgery to the ankle or foot, and that 
small repetitive injuries seemed to aggravate his foot 
problem.  He stated that he was unable to hike, a recreation 
that he used to enjoy, and that he was reticent about trying 
cross country skiing, an activity he had looked forward to 
doing.  He also indicated that when his feet would begin to 
bother him he rapidly sought to purchase new shoes.  Range of 
motion testing for the right ankle revealed that dorsiflexion 
was accomplished from 0 to 20 degrees, eversion to 18 
degrees, and inversion to 23 degrees.  A drawer test was 
negative.  Gait was within normal limits, and pain was 
evidenced just distal to the right lateral malleolus.  The 
examiner noted that an MRI report of the right ankle had been 
interpreted as showing no bone or joint abnormality; slight 
high signal adjacent to the Achilles tendon, which was of 
unknown, if any, clinical significance; and a small quantity 
of right ankle joint fluid; but, otherwise, no soft tissue 
abnormality.  The diagnoses from the examination included 
recurrent right ankle sprains with loss of tendon motion and 
current ankle tenderness, bilateral pes planus deformity, and 
bilateral hallux valgus deformity.  

As noted earlier, service connection was granted for 
residuals of right ankle sprains in an October 1999 rating 
decision, which assigned a noncompensable rating for this 
disability under Diagnostic Codes 5010 and 5271 of VA's 
Schedule for Rating Disabilities ("the Schedule") from 
October 1, 1999, while the current rating of 10 percent was 
awarded in a September 2001 rating decision, effective from 
July 31, 2000.

At the July 2002 Travel Board Hearing, the veteran restated 
his contentions of record essentially to the effect that he 
suffered from occasional right ankle pain, especially after 
being on his feet all day long.
 
At the outset, it is noted that disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Separate diagnostic codes identify the various 
disabilities.  Id.

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less or more movement than normal; weakened 
movement; excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  See 
38 C.F.R. § 4.45.

As indicated above, the service-connected right ankle 
disability is currently rated under Diagnostic Codes 5010 and 
5271 of the Schedule.  Diagnostic Code 5010 addresses 
traumatic arthritis, substantiated by radiological findings, 
and directs the rating to be accomplished under Diagnostic 
Code 5003, which in turn addresses degenerative arthritis and 
mandates the rating to be accomplished under the diagnostic 
code addressing limitation of motion of the affected 
bodypart, in this case, the ankle.  If the limitation of 
motion is not compensable, then Diagnostic Code 5003 provides 
for a rating of 10 percent for each major joint or group of 
minor joints affected by limitation of motion; and if there 
is no limitation of motion, a rating of 10 percent could be 
warranted if there were radiological evidence of the 
involvement of two or more major joints, or two or more minor 
joint groups, to be increased to 20 percent, if said 
involvement were accompanied by occasional incapacitating 
exacerbations.  See 38 C.F.R. § 4.71a, Part 4, Diagnostic 
Codes 5003, 5010.

Diagnostic Code 5271 addresses limitation of motion of the 
ankle.  It provides for ratings of 10 and 20 percent for 
moderate and marked limitation of motion, respectively.  See 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5271.

Normal range of motion in an ankle is considered to be 20 
degrees dorsiflexion and 45 degrees plantar flexion.  See 
38 C.F.R. § 4.71, Plate II.

Additionally, ratings ranging between 20 and 40 percent might 
be warranted if there is evidence of ankylosis of the ankle, 
of varying degrees.  See 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5270.

Of importance to the discussion of the present case is 
38 C.F.R. § 4.31, which provides for noncompensable ratings 
when the criteria for a minimum rating are not met.

As to the question of whether a compensable rating is 
warranted between October 1, 1999, and July 30, 2000, the 
Board first acknowledges the facts that the veteran sprained 
his right ankle during service in the late 1980's, that he 
received treatment for right ankle pain during service, and 
that he was given a diagnosis of degenerative joint disease 
of the right ankle also during service.  However, on VA 
examination in May 1999, just four months prior to his 
discharge, the veteran's right ankle was noted to have a full 
range of motion, it was not noted to be painful, and a 
diagnosis of healed, nontender right tibia/fibula stress 
fractures was rendered.  No complaints, or objective, 
competent evidence, of physical impairment causing at least 
moderate limitation of motion of the right ankle (in terms of 
weakness, instability, fatigability, etc.) were reported 
until well after July 30, 2000 (specifically, on March 9, 
2001), when the veteran reported a 10-day history of right 
ankle pain.  Since the evidence produced prior to July 30, 
2000, reveals that the veteran had full range of motion in 
his right ankle, and there were insufficient objective signs 
of dysfunction reported, a compensable rating based on 
limitation of motion of the ankle under Diagnostic Code 5271 
cannot be granted.  Also, the fact that more recent VA 
radiological and MRI studies have denied the existence of 
degenerative joint disease in the veteran's right ankle 
precludes the Board from assigning a 10 percent rating for 
that timeframe on account of degenerative arthritis, with no 
limitation of motion, under Diagnostic Code 5003.  Further, 
since there is no objective evidence of ankylosis of the 
right ankle, a compensable rating is not warranted under 
Diagnostic Code 5270.

The question of whether a rating in excess of 10 percent is 
warranted from July 31, 2000, and thereafter is to be 
answered in the negative as well, insofar as the evidence 
produced since that time (in essence, the VA outpatient 
medical records produced in March and June 2001, and the VA 
medical examination report of August 2001) reveals only 
complaints of pain, but essentially normal ranges of motion, 
a negative Drawer sign, negative radiological and MRI 
findings, and no actual findings of weakness, fatigability, 
or instability.  Based on the almost nonexistent limitation 
of motion in the ankle, and the fact that the veteran is 
offering complaints of pain in that ankle, it is the Board's 
opinion that the current rating of 10 percent is an 
appropriate rating representative of the resulting current 
functional impairment in that ankle.  The symptomatology is, 
however, insufficient to find that the limitation of motion 
in the veteran's right ankle is marked, or that there is any 
degree of ankylosis, and neither of these symptoms are nearly 
approximated.  Also, even if it were found (which the Board 
hereby is not doing) that there is degenerative arthritis in 
the veteran's right ankle, it is not shown by the competent 
evidence in the record that the claimed arthritis involves 
two or more major joints, or two or more minor joint groups, 
accompanied by occasional incapacitating exacerbations, so as 
to warrant a 20 percent rating under Diagnostic Code 5003.

In view of the above, the Board concludes that the criteria 
for entitlement to an initial compensable rating for 
residuals of right ankle sprains, from October 1, 1999, 
through July 30, 2000, and a rating in excess of 10 percent 
for the same disability from July 31, 2000, and on, have not 
been met.

Finally, it must be pointed out that the doctrine of 
reasonable doubt has also been considered but it has been 
found not to be applicable to this matter insofar as the 
preponderance of the evidence is against the veteran's claim.


ORDER

An initial compensable rating for the service-connected 
residuals of right ankle sprains, from October 1, 1999, 
through July 30, 2000, and a rating in excess of 10 percent 
for the same disability from July 31, 2000, are denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

